     Case 3:20-cv-00123-MMA-BLM Document 9 Filed 06/04/20 PageID.79 Page 1 of 2



1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT

9                               SOUTHERN DISTRICT OF CALIFORNIA
10
                                                           Case No.: 20cv123-MMA(BLM)
11   ANITA VITAL,

12                                        Plaintiff,       ORDER GRANTING JOINT MOTION
                                                           FOR PROTECTIVE ORDER WITH
13   v.                                                    MODIFICATIONS
14   SHARKNINJA OPERATING, LLC et al.,
                                                           [ECF No. 8]
15                                    Defendants.
16

17         On June 3, 2020, the parties filed a joint motion requesting that the Court enter the
18   parties’ Protective Order. ECF No. 8. The Court has considered the Stipulated Protective Order
19   and, for good cause shown, the joint motion is GRANTED with the following modifications:
20

21         1.     Section 12.1 [ECF No. 8 at 13] should read as follows, in compliance with
22   Magistrate Judge Barbara L. Major’s Chambers Rules 1:
23

24         Modification of the Protective Order. Nothing in this Order abridges the right of
           any person to seek its modification by the court in the future. Additionally, the
25         Court may modify the terms and conditions of the Order for good cause, or in the
           interest of justice, or on its own order at any time during these proceedings.
26

27
     1
      Honorable Barbara Lynn Major, U.S. Magistrate Judge, Chambers Rules-Civil Cases, available
28   at https://www.casd.uscourts.gov/judges/major/docs/Chambers%20Rules%20Civil.pdf.

                                                       1
                                                                                  20cv123-MMA(BLM)
     Case 3:20-cv-00123-MMA-BLM Document 9 Filed 06/04/20 PageID.80 Page 2 of 2



1          2.     Section 12.3 [ECF No. 8 at 13-14] should read as follows, in compliance with

2    Magistrate Judge Barbara L. Major’s Chambers Rules:

3
           Filing Protected Material. Without written permission from the Designating Party
4
           or a court order secured after appropriate notice to all interested persons, a Party
5          may not file in the public record in this action any Protected Material. No document
           may be filed under seal, i.e., closed to inspection by the public except pursuant to
6          a Court order that authorizes the sealing of the particular document, or portions
           of it. A sealing order may issue only upon a showing that the information is
7
           privileged or protectable under the law. The request must be narrowly tailored to
8          seek sealing only of the confidential or privileged material. To file a document
           under seal, the parties must comply with the procedures explained in Section 2.j
9          of the Electronic Case Filing Administrative Policies and Procedures Manual for the
           United States District Court for the Southern District of California and Civil Local
10
           Rule 79.2. In addition, in accordance with Judge Major's preferences, a party must
11         file a ‘public’ version of any document that it seeks to file under seal. In the public
           version, the party may redact only that information that is deemed ‘Confidential.’
12         The party should file the redacted document(s) simultaneously with a joint motion
13         or ex parte application requesting that the confidential portions of the document(s)
           be filed under seal and setting forth good cause for the request.”
14

15         IT IS SO ORDERED.

16   Dated: 6/4/2020
17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
                                                                                       20cv123-MMA(BLM)
